Title: To Thomas Jefferson from Nicholas Forster, 28 December 1791
From: Forster, Nicholas
To: Jefferson, Thomas



Sir
Richmond 28th. Decr. 1791

Mr. Thos. M: Randolph having inform’d me it was your intention to rent on a lease your tract of land in Gouchland County call’d Elk hill; wanting such a place I have been to see it, and beg leave to offer myself as your tenant, provided the term of the lease and the rent answer the idea Mr. Randolph has given me. As the mode of cultivation I propose pursuing may have an influence on these, it is my intention to adhere to the English sistem of agriculture as near as the climate of Virginia will admit or the markets allow. Wheat, Sheep, and Stock are my principle objects.
Your various avocations in a publick line may have call’d off your attention from such a small object. This Sir will be my excuse for dweling a moment on the present situation of the plantation. The  dweling house will require much repair. The out houses are in a very ruinous state and the plantation almost entirely destitute of fencing.
As the season is advancing fast for commencing work, I beg to know for what term you will grant a lease and what annual rent you will require as soon as you conveniently can.
Being a stranger in this county should you be inclined to make any enquiry respecting me Mr. T: M: Randolph or Mr. David M: Randolph of Presq: Isle can answer any questions you may be desireous of making.—I am Sir Your most Obedt. Hle. Sert.,

Nich: Forster

